Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1’s portions configured to “surround” the first case must be shown, and may be by having the case 101c surrounding both the “first and second cases (101a and 101b)” (Para 46) if such is the intended meaning of the claim.  No new matter should be entered.1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claims 1-5,8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the “third case is coupled to the second case” (italics added, line 15) is new to the application.  The second case 101b is coupled to the first case 101a (Para 46). 
As to claim 1, the first and second portions surrounding (“surround”, line 16) the first case 101a is new in Figure 3.  Note that Para 46 states that the third case 101c surrounds both the first and second cases (101a and 101b), and that such is not illustrated as such. 
As to claim 1, the first and second portions do not “surround” (line 16) the first case 101a as the term “surround” is understood in Para 46.  Para 46 expressly states that case 101c surrounds both cases 101a and 101b.

Claims 1-5,8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “wherein … the first case” (lines 14-15) is confusing, as it includes different structural limitations in a manner that suggests a single limitation.  Such in indefinite.  An additional comma might address such.  Consider that the third case is not “coupled to the second case and the first portion and the second portion”.
As to claim 1, what does “surround” (line 16) relate to in the context of this claim?  Is it that of Paragraph 46 where the third case surrounds 101a and 101b, which is how the specification describes “surround”, or is there an alternative meaning?  If so, where is there support?  Note that if element 101b is removed from view in Figure 3, that case 101c does not surround case 101c.
As to claim 1, line 24 is confusing as it states that the bottom surface contacts the “upper surface of the second case and a driving unit” (italics added).  Such is not consistent with the specification and drawings.  How is one to read this claim in a manner consistent with the specification/drawings?   
As to claim 1, after “the first case” (line 27), insert a comma.  Comma usage is often a valuable tool in claim drafting, and it provides for clarity.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Such is apparently the only way that Claim 1’s third case 101c may potentially be said to surround at least a portion of the connected first 101a and second 101b cases, as such is how it is described in the specification.  Anything less would confuse the claim’s meaning.  Note that there is a related new matter issue on this point.